DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 7/28/2021 has been entered.

Claims 1-11 and 13-20 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jessica Garcia (Reg. NO# 78116) on 8/13/2021.

Please amend the following specification and claims:

“The storage cost” at line 2 of [0078] should be “The network cost” (other location of [0078] describes network cost instead of storage cost. Storage cost being described by [0076]-[0077]).

For claims:
1. A computer-implemented method, comprising:
receiving characteristic information of a container registry, wherein the container registrycomprises a plurality of container images, wherein the characteristic information comprises layers and files for each container images in the plurality of container images, wherein an image parser generates a mapping of files in the layers between the container images, the layers in the container images, and the files in the container images;
selecting at least two container images in the container registry, wherein the selection is based at least in part on image clustering including container images which are pulled together by a client relatively more frequently compared to other container images in the container registry;
selecting parameters for optimization based on the characteristic information, wherein at least one of the parameters for optimization is a trigger for optimization;
generating a cost function based on the parameters for optimization, each of the 
an operation cost, a storage cost, and a network cost that are variables of the cost function. 

5. The computer-implemented method of claim 1, of the cost function, 

8. A computer-implemented method, comprising:
receiving a composition of each of at least two layers in a first container image, wherein the composition  of each of the at least two layers comprises at least one file;
mapping overlap files in layers between the first container image and a second container image 
estimating a redundancy in the first container image based on the overlap; and
selecting parameters of the two container images for optimization;
generating a cost function based on the parameters for optimization, wherein each of the parameters for optimization is a variable of the cost function, wherein the cost function is based at least in part on the mapping;
optimizing the first container image based on an operation cost, a storage cost, and a network cost that are variables of the cost function, wherein the optimizing comprises calculating new layers which reduce the redundancy in the first container imagefirst container image does not contain any layer that the first container image does not utilize.

9. The computer-implemented method of claim 8, wherein new layers are calculated for container imagefirst container image, wherein the first container image and the second container image are in top 5% of pulled images in terms of relative frequency.

10.    The computer-implemented method of claim 8, wherein the first container image and the second container image do not have relatively higher quality compared to other container images in a container registry having the first container image and the second container image.

13. The computer-implemented method of claim 8, 

14. A computer program product for reducing redundancy, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
files in the layers between the container images, the layers in the container images, and the files in the container images;
select, by the computer, at least two container images in the container registry, wherein the selection is based in part on image clustering including container images which are pulled together by a client relatively more frequently compared to other container images in the container registry;
select, by the computer, parameters for optimization based on the characteristic information, wherein at least one of the parameters for optimization is a triggerfor optimization;
generate, by the computer, a cost function based on the parameters for optimization, wherein each of the 
optimize, by the computer, the selected container images in the container registry based on an operation cost, a storage cost, and a network cost that are variables of the cost function.

18. The computer program product of claim 14, . 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-11 and 13-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 8 and 14, the primary reason for allowance is “generating a cost function based on the parameters for optimization, wherein each of the parameters for optimization is a variable of the cost function, wherein the cost function is based at least in part on the mapping; optimizing the first container image based on an operation cost, a storage cost, and a network cost that are variables of the cost function” in conjunction with the rest of the limitations at claims.

Previous cited prior art reference Scrivano (US PGPUB 20200278877 A1) discloses: optimizing layers of container images that accessing common files based on a cost function having variables of file size, i.e., storage cost, name parameters and creation time parameters to determine whether at least two files accessed by two container images respectively are same file 

The followings are some new found prior art references:
Gell et al (US PGPUB 20170026263 A1, hereafter Gell) discloses: using the cost function having network cost, storage cost and processing cost to determine optimal placement location of a file block in storage nodes with minimum cost (see [0012], [0173]-[0190] and [0222]). However, Gell does not disclose: the cost function is also generated based on the mapping of overlap files in layers between container images. In addition, Gell discloses optimization of file blocks in storage nodes while both of the claimed invention and Scrivano discloses optimization of file redundancy in layers of container images.
Brock et al. (US PGPUB 20120084445 A1) discloses: calculating operations cost of VM images based on similarity between VM images (see [0044]).
Pannem et al. (US PGPUB 20190391900 A1) discloses: calculating storage cost of a virtual machine (see [0044]).
De et al. (US PGPUB 20130326503 A1) discloses: creating an optimal VM template having minimum cost (see [0016]-[0017]).
Sharpe et al. (US PGPUB 20140007239 A1) discloses: rebalancing and optimizing system behavior to maximize performance for a give fixed cost of a distributed file-system based on storage cost and network cost (see [0297]).
 Todd et al. (US Patent 10671360 B1) discloses: using factors like function call costs, network bandwidth cost, storage costs, etc to determine a best-fit cloud platform for deploying functions (see lines 65-20 of cols. 1-2 and lines 13-32 of col. 7).


None of the previously cited prior art reference or new found prior art reference alone or in combination would disclose concept/feature of generating a cost function based on mapping overlap files in layers of container images and optimizing the container image based on operation cost, network cost and storage cost that are variables of the generated cost function.

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196